                 Case 1:20-cr-00004-ER Document 1 Filed 10/30/19 Page 1 of 7
                                                                                                        ORIGINAL
Approved,             7::;::f~w~cyc__
                      Assistant United States Attorney

Before:               THE HONORABLE JAMES L. COTT
                      United States Magistrate Judge
                      Southern District of New York
                                                                    -   -   -   X     19MAG102I5
 UNITED STATES OF AMERICA                                                           SEALED COMPLAINT

                 -    V.       -                                                    Violation of 18    u.s.c.
                                                                                    §§ 1343 and 2
 DORAN SANTIAGO RAMOS,
                                                                                    COUNTY OF OFFENSE:
                                               Defendant.                           New York



 -   -   -   -    -   -    -       -   -   -    -   -   -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss. :

          DANIEL GABEL, being duly sworn, deposes and says that
he is a Postal Inspector with the United States Postal
Inspection Service ("USPIS"), and charges as follows:

                                                             COUNT ONE
                                                            (Wire Fraud)

           1.   From or about September 2017, up to and including
the present, in the Southern District of New York and elsewhere,
DORAN SANTIAGO RAMOS, the defendant, willfully and knowingly ,
having devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises, did
transmit and cause to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs , signals, pictures, and sounds, for the purpose
of executing such scheme and artifice, to wit, RAMOS defrauded
several individuals of approximately $1 million by inducing them
to invest in and provide loans to a purported liquor production
company ("Company - 1") RAMOS controlled, by, among other things,
providing falsified documents and making false representations
to investors about the business activities and finances of
Company-1.
       Case 1:20-cr-00004-ER Document 1 Filed 10/30/19 Page 2 of 7



       (Title 18, United States Code, Sections 1343 and 2.)

          The bases for my knowledge and for the foregoing
ch~rge are, in part, as follows:

          2.   I am a Postal Inspector for the USPIS.   I have
been personally involved in the investigation of this matter,
and I base this affidavit on that experience and on my
examination of various documents and records.  Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
I have learned during the course of my investigation. Where the
contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          3.   Based on my review of publicly available
information and bank records, I know, in substance and in part,
that:

               a.    On or about November 20, 2012, Company-1
was incorporated as a domestic corporation in the State of
Nevada.

               b.   On or about October 31, 2017, the annual
list of officers, directors, and state business license
application for Company-1 was filed with the state of Nevada,
and provided that "Santiago Ramos" is the President of Company-
1.1

           4.  Based on my interviews and communications with an
investor in Company-1 ("Investor-1") and other witnesses, my
review of documents and records provided by Investor-1, and my
review of bank records for Company-1 and DORAN SANTIAGO RAMOS,
the defendant, I have learned, in substance and in part, the
following:

              a.    Company-1 maintained a business checking
account at a major U.S. bank (the "Company-1 Bank Account").

               b.   In or about September 2017, DORAN SANTIAGO
RAMOS, the defendant, met with Investor-1 in Manhattan, New York

1 Company-1 is the primary corporate entity operated by DORAN
SANTIAGO RAMOS, the defendant, for the purposes of this
Complaint. Company-1 is also affiliated with other business
entities, including at least one domestic entity and one foreign
gntity, JlQO run by R.AMOQ ~~a W~!~~    ~hAre
                                          similar ent{ty names.
                                   2
       Case 1:20-cr-00004-ER Document 1 Filed 10/30/19 Page 3 of 7



about Investor-l's investing in a liquor company, controlled by
Ramos, which manufactured tequila in Mexico and imported it for
sale in the United States and elsewhere.  RAMOS provided
Investor-1 with a set of documents purporting to be Company-l's
unaudited 2016 financial statements and other documents.

               c.   On or about October 10, 2017, Ramos emailed
Investor-1 with a purported Balance Sheet and Profit and Loss
Sheet for January through March 2017 for Company-1 (the
"Purported 17Ql Balance Sheet" and "Purported 17 Ql P&L Sheet,"
respectively; the "Purported 17Ql Documents," collectively).
The Purported 17Ql P&L Sheet indicated, among other things, that
the income for February 2017 was approximately $2.75 million,
which was comprised entirely of two invoices for a specific
company ("Company-2").

                d.  On or about November 15, 2017, Investor-1
executed a written investment agreement with RAMOS, by which, in
substance and in part, Investor-1 invested approximately
$1,000,000 in Company-1 in exchange for, among other things, 6%
equity and 6% gross revenue, and wired the money to the Company-
1 Bank Account.

               e.   In or about January 2018, RAMOS led a group
of investors (including Investor-1) on a trip to a farm in
Mexico run by a Mexican company ("Company-3") where, according
to RAMOS, the tequila for Company-1 was manufactured.

               f.   On or about February 14, 2018, Investor-1
made a loan of approximately $150,000 to Company-1.

               g.   In or about June and July, 2018, RAMOS
provided Investor-1 with purported bank statements for Company-
l's bank account for the months of November 2017 through June
2018 (collectively, the "Purported Bank Statements").
Specifically, on or about June 21 and July 10, 2018, RAMOS
emailed directly to Investor-1 the Purported Bank Statements for
the months of January through June 2018. On or about July 12,
2018, Investor-1 received the Purported Bank Statements for the
months of November through December 2017 in an email from
another individual; RAMOS was copied on that email.

               h.   On or about December 11, 2018, RAMOS spoke
with Investor-1 by telephone. During the call, which was
recorded and which recording I have reviewed, RAMOS and
Investor-1 discussed, in substance and in part, that Company-1
had $1.8 million sales in 2018. Ramos stated that most of those
sales were made by a distribution c9mp~ny ~n ~~~~tornia

                                   3
        Case 1:20-cr-00004-ER Document 1 Filed 10/30/19 Page 4 of 7



("Company-4").  RAMOS explained that the arrangement Company-1
had with Company-4 was that customers would pay Company-4, and
Company-4 would then pay Company-1.

               i.   The Purported Bank Statements contained
numerous entries that are different from the corresponding
entries on the actual bank statements for the Company-1 Bank
Account.  For example:

                  i.     An entry dated on or about December 15,
2017 in the actual bank records for the Company-1 Bank Account
shows a debit (outgoing) transaction of approximately $30,
containing a description indicating a "card purchase" and the
name of a restaurant in Massachusetts. However, the
corresponding entry in the Purported Bank Statement for that
same date shows an approximately $2 million credit (incoming)
transaction with the description "INTERNATIONAL INCOMING WIRE
TRANSFER.II




                 ii.     The actual bank records for the
Company-1 Bank Account show that at the time of Investor-l's
loan to Company-1 on or about February 14, 2018, the Company-1
Bank Account had a negative balance of approximately $125.
However, the Purported Bank Statements show that, on or about
that same date, the Company-1 Bank Account had a positive
balance of approximately $2.7 million.

                iii.     The Purported Bank Statements show that
from on or about February 15, 2018, to on or about June 13,
2018, Company-1 made approximately seven debit transactions from
the Company-1 Bank Account totaling approximately $3.4 million
with identical transaction descriptions (other than the specific
reference number for each transaction). Based on my training,
experience, and my participation in this investigation, I
believe that these transaction descriptions in the Purported
Bank Statements contained words and abbreviations similar to,
and intended to invoke, the name of Company-3.  I further
believe that RAMOS fabricated these outgoing transfers so as to
suggest payments for product manufactured by Company-3 for
Company-1. The actual bank statements for the Company-1 Bank
Account covering the same period contained no transactions
containing the same transaction description just described, or
which appear to involve Company-3.

                 iv.     The Purported Bank Statements show that
from on or about December 12, 2017 to on or about June 15, 2018,
Company-1 had approximately 10 transactions, including debit
tran~a~ttonG totaling approximately 5155,000, and cr@dit
                                    4
        Case 1:20-cr-00004-ER Document 1 Filed 10/30/19 Page 5 of 7



transactions totaling approximately $3.8 million.  Each of these
transactions had descriptions that contained the name of
Company-4.  The actual bank statements for the Company-1 Bank
Account covering the same period contained no transactions
containing the name of, or appearing to involve, Company - 4.
Based on my training, experience, and participation in this
investigation, I believe that RAMOS fabricated these
transactions so as to suggest (a) payments by Company-1 to
Company-4 that would allow Company-4 to import Company - l's
products, and (b) payments by Company-4 to Company-1
representing profits generated by Company-4's sales of Company-
l's products.

           5.   Based on my review of publicly available
information and corporate records regarding Company-2, my
interviews and communications with the proprietors of Company-2
 ("Individual-1" and "Individual-2," respectively), my review of
documents and records provided by Individual-1 and Individual-2,
I have learned, in substance and in part, the following:

               a.   Company-2 is a liquor and wine import
company based in Long Island, New York that has been in business
for several years.

               b.   Company-2 is registered as an active limited
liability company in the State of New York, and Individual-1 is
its registered agent.

               c.   On or about January 1, 2017, Company-2
entered into an agreement to import liquor for Company-1.
Pursuant to that agreement , in sum and substance, Company-2
would import and sell liquor on behalf of Company-1 and would
then remit profits to Company-1.   Company-2 opened a bank
account for Company-1 to pre-fund for the payment of taxes and
other import fees.  However, neither DORAN SANTIAGO RAMOS, the
defendant, nor Company-1 ever funded that account. As a result,
Company-2 never imported or sold anything on behalf of Company-
1.

               d.   In or about February 2017, Company-2 had two
purchase orders for Company-1 totaling approximately $1.4
million (not the $2.75 million represented in the Purported 17Ql
P&L Statement). However, as noted above, Company-2 never
fulfilled these purchase orders because Company-1 did not
prefund the account necessary to complete the orders.

          6.    Based on my review of publicly available
~nt~.ma~~~n antl Gorporute recordB regarding company•4, my
                                    5
        Case 1:20-cr-00004-ER Document 1 Filed 10/30/19 Page 6 of 7



interviews and communications with the proprietor of Company-4
("Individual-3"), and documents and records provided by
Individual-3, I have learned, in substance and in part, the
following:

               a.   Company-4 is based in California and is an
importer and distributor of liquor.  Individual-3 is the
registered agent for Company-4.

               b.     In or about 2016, DORAN SANTIAGO RAMOS, the
defendant, spoke with Individual-3, and reached a verbal
agreement whereby Company-4 would import and sell Company-1-
branded liquor from Mexico.    From in or about September 2016 to
in or about October 2017, Company-4 imported approximately 500
bottles of Company - 1-branded liquor, of which Company-4 sold
approximately 109 bottles for approximately $30 per bottle.

           7.   Based on my conversations and communications
with Investor-1, as well as my review of documents and records
provided by Investor-1, I know, in substance and in part, the
following:

               a.   For email communications between Investor-1
and DORAN SANTIAGO RAMOS, the defendant-including the emails in
which RAMOS sent Investor-1 the Purported 17Ql Documents and the
Purported Bank Statements-Investor-1 used an email address with
the domain "gmail.com" (the "Investor-1 Gmail Account") and
RAMOS used an email address with domain names associated with
the names of Company-1 and affiliated entities (the "Company-1
Email Domains").

               b.   Investor-1 lives in Manhattan, New York, and
read many emails from RAMOS concerning Company-1 while Investor-
1 was in Manhattan, New York.

               c.    In one specific example, on or about April
20, 2019, RAMOS, using an email account with one of the Company-
1 Email Domains, emailed Investor-1 at the Investor-1 Gmail
Account, during which RAMOS discussed the business operations
and financial needs of Company-1, and sought an additional
investment from Investor-1 in exchange for an increased equity
share.  Investor-1 read this email while Investor-1 was in
Manhattan, New York.

          8.   Based on my review of an open source database and
Google records, I know, in substance and in part, the following:



                                    6
          Case 1:20-cr-00004-ER Document 1 Filed 10/30/19 Page 7 of 7



                   a.    The Company-1 Email Domains are hosted by
Google.

               b.   There are no records indicating that Google
had Gmail servers in the State of New York for at least the
period June 1, 2018 through May 10, 2019.

               c.   Based on the foregoing facts, and based on
my training, experience, and participation in this
investigation, I believe that, for the period June 1, 2018
through May 10, 2019, any and all emails from RAMOS concerning
Company-1 that Investor-1 read while Investor-1 was in
Manhattan, New York traveled through interstate wires.

          WHEREFORE, deponent respectfully requests that an
arrest warrant be issued for DORAN SANTIAGO RAMOS, the
defendant, and that he be arrested, and imprisoned or bailed, as
the case may be.




                               DIEL J. GABEL
                               Postal , J:Qs p ector
                                        State s Postal Inspection Service
                                                                       ~   '




Swornr to before me this
   0     day of October,


                                   ......... . ...
                                         ~    ~

                                        --.,.:..., ;,
                                               "'i ........... ,..._




            DISTRICT OF NEW YORK




                                                  7
